DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8, 11-12, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forgette et al (U.S. 2013/0159637), and in view of Greenwood et al (U.S. 10,616,134).
Regarding claim 1:
A method comprising: receiving a request for a location to place [a volume] a storage object, the request including at least [one requirement and at least one constraint] one attribute; Forgette, Fig. 2, 200, an indication including a request for creating a new storage object (¶0061), the indication includes a number of attributes associated with a storage object, such as a service level requirement of the storage object, the amount and type of storage, speed of access, contemplated volume/unit of time, and the like (¶0064). 
 requesting storage environment data from a database, the storage environment data including data indicating one or more properties relating to one or more requirements and one or more constraints assigned to each storage system within a plurality of storage systems; determining, based on the storage environment data, a plurality of locations within the plurality of storage systems that satisfy the at least one requirement and the at least one constraint;
Information for performing decision making steps to optimally create a new storage object is retrieved across the system. Information may be retrieved by examining one or more system databases to retrieve historical and/or current statistics (¶0063). At step 202, Fig. 2, physical storage resources are searched across the system to determine which physical storage resources, if any, qualify to satisfy the attributes associated with the new storage object (¶0065).
applying, based on a scoring scheme, a weighted value to the data relating to each of the one or more constraints in the storage environment data for each of the plurality of storage systems determined to satisfy the at least one requirement and the at least one constraint; At step 206, qualifying physical storage resources are ranked to identify optimal physical storage resource(s) from which to create a new storage object. Qualifying physical storage may be ranked by finding a priority, rating, score among qualifying storage resources. The ranking may be based on different metrics or a combination of metrics, some of which may be assigned weighted values (¶0071-¶0072, and ¶0073-¶0076).
determining, based on the weighted data relating to each of the one or more constraints , a location for placing the storage object [volume] from the determined plurality of locations; and responding to the request for a location with the determined location. At step 209, an optimal configuration of the new storage object is determined by evaluating one or more of the rankings determined at steps 206-208. In this way, embodiments described herein determine an optimal creation of a storage object by determining optimal physical storage resources from which to create the storage object (¶0081). The rankings could be weighted or scaled according to client preferences, the relative importance of the particular aspect (¶0081). Once the optimal configuration is  determined, a storage object is preferably created from the physical storage resources and its operational files are associated with a virtual storage controller that satisfies client's requirements executing on a server under the control of a storage controller to access the physical storage resources (¶0081). At step 210 other system components are informed of the physical storage resources in which the new storage object is created. Parameter information of the new storage object, such as identification of the storage node containing physical storage resources used to create the storage object and the virtual storage controller accessing those physical storage components, storage object service requirements, storage object size, and storage object type, are sent to other system components. System-wide adjustments may be made, as necessary, and attributes of the storage object are considered in subsequently creating new storage objects and in subsequent rebalancing procedures. Further, the client is informed of the new service afforded by the new storage object and now available to the client (¶0082).
However, Forgette does not expressly teach receiving a request for a location to place a volume, the request including at least one requirements and at least one constraint, requirement specifying a first type of properties of a volume and constraints specifying a second type of properties of a volume;  In an analogous art of storage management, Greenwood teaches in Fig. 6, a high-level flowchart illustrating methods and techniques, carried out via a placement engine, for placing resource, in response to a placement request to locate resource at one of multiple resource hosts in a distributed system. Fig. 6, 610, a placement request to locate a resource is received. The request is to create a new resource, such as a data volume.  The request may indicate various placement constraints (e.g., hardware or software constraints) or requirement/desired/optimal placement information (15:20-40). Fig. 4 illustrates a volume placement request. Various information about the volume placement request 4100 may be provided from a client 400. Volume placement request 410 may include various information about the volume to place, including the (requirements) volume size, hardware (e.g., SSD or HDD), performance characteristics (e.g., number of IOPs), (constraints) location (e.g., data center, fault tolerant zone), and/or client devices accessing the volume. In some embodiments, request 410 40 may identify a logical group or association within which the resource may be placed (e.g., particular resource hosts/infrastructure units mapped to the logical group may be identified). The volume placement request may include a request for a number of placement recommendations (14:22-45). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Greenwood, into the teaching of Forgette to obtain the claimed limitations above. The motivation for doing so is to satisfy the optimizations and constraints to place a storage volume (Greenwood, 1:39-42). 

Regarding claim 2:
The method of claim 1, further comprising: querying the plurality of storage systems for the storage environment data and storing the storage environment data in the database. Forgette teaches examining one or more system databases to retrieve historical and/or current statistic (¶0063). 

Regarding claim 5:
The method of claim 1, wherein determining the plurality of locations includes filtering the storage environment data to remove one or more storage systems from the plurality of storage systems that fail to satisfy the at least one constraint of the request. Forgette, Only those physical storage resources that can accommodate, or substantially accommodate, the service requirements of the new storage object will suffice as qualifying physical storage resources (¶0065-0067).

Regarding claim 8:
A computing device comprising: Fig. 1A, a computing system.
 4 of9Docket: ioUS P-o12212-USPreliminary AmendmentApp. No.: 17/244,49at least one memory storing machine readable instructions for causing a processor to perform a method of determining a location for placing a volume in a plurality of storage systems; process 200 illustrated in FIG. 2 may be implemented in software whereby elements of embodiments are essentially code segments operable upon a processor-based or computer system to perform tasks as described herein. The program or code segments can be stored in a computer readable medium (e.g., RAM, ROM, disk memory, optical memory, flash memory, etc.). Also, the process illustrated in FIG. 2 may be executed by, e.g., firmware residing at system components or hardware in components, such as application servers 103 illustrated at FIGS. 1A and 1B, or as will be discussed, controller 302 illustrated at FIG. 3 (¶0059).
 and at least one processor coupled to the at least one memory, the at least one processor configured to execute the machine instructions to cause the at least one processor to: Figs. 1A-1B storage controller 190-1 connects with memory 106, which can be magnetic tape, flash memory, magnetic random access memory (MRAM), or any other suitable media adapted to store information (¶0050).
request storage environment data from a database in response to a request for placement of a storage object [a volume] according to one or more attributes [requirements and one or more constraints], Forgette, Fig. 2, 200, an indication including a request for creating a new storage object (¶0061), the indication includes a number of attributes associated with a storage object, such as a service level requirement of the storage object, the amount and type of storage, speed of access, contemplated volume/unit of time, and the like (¶0064). It is noted that “a number of attributes “ has been interpreted to include at least one requirement and at least one constraint.
the storage environment data including data indicating one or more properties relating to one or more requirements and one or more storage constraints assigned to each storage system  within the plurality of storage systems; determine, based on the storage environment data, one or more locations within the plurality of storage systems that satisfy the one or more requirements and one or more  constraints; Information for performing decision making steps to optimally create a new storage object is retrieved across the system. Information may be retrieved by examining one or more system databases to retrieve historical and/or current statistics (¶0063). At step 202, Fig. 2, physical storage resources are searched across the system to determine which physical storage resources, if any, qualify to satisfy the attributes associated with the new storage object (¶0065).
determine, based on a weighted value placed on the data relating to each of the constraints according to a scoring scheme, a location within the determined one or more locations; and provide the determined location in response to the request for placement of a volume. At step 206, qualifying physical storage resources are ranked to identify optimal physical storage resource(s) from which to create a new storage object. Qualifying physical storage may be ranked by finding a priority, rating, score among qualifying storage resources. The ranking may be based on different metrics or a combination of metrics, some of which may be assigned weighted values (¶0071-¶0072, and ¶0073-¶0076). At step 209, an optimal configuration of the new storage object is determined by evaluating one or more of the rankings determined at steps 206-208. In this way, embodiments described herein determine an optimal creation of a storage object by determining optimal physical storage resources from which to create the storage object (¶0081). The rankings could be weighted or scaled according to client preferences, the relative importance of the particular aspect (¶0081). Once the optimal configuration is  determined, a storage object is preferably created from the physical storage resources and its operational files are associated with a virtual storage controller that satisfies client's requirements executing on a server under the control of a storage controller to access the physical storage resources (¶0081). At step 210 other system components are informed of the physical storage resources in which the new storage object is created. Parameter information of the new storage object, such as identification of the storage node containing physical storage resources used to create the storage object and the virtual storage controller accessing those physical storage components, storage object service requirements, storage object size, and storage object type, are sent to other system components. System-wide adjustments may be made, as necessary, and attributes of the storage object are considered in subsequently creating new storage objects and in subsequent rebalancing procedures. Further, the client is informed of the new service afforded by the new storage object and now available to the client (¶0082).
However, Forgette does not expressly teach receiving a request for a location to place a volume, the request including at least one requirement and at least one constraint, requirements specifying a first type of properties of a volume and constraints specifying a second type of properties of a volume;  In an analogous art of storage management, Greenwood teaches in Fig. 6, a high-level flowchart illustrating methods and techniques, carried out via a placement engine, for placing resource, in response to a placement request to locate resource at one of multiple resource hosts in a distributed system. Fig. 6, 610, a placement request to locate a resource is received. The request is to create a new resource, such as a data volume.  The request may indicate various placement constraints (e.g., hardware or software constraints) or requirement/desired/optimal placement information (15:20-40). Fig. 4 illustrates a volume placement request. Various information about the volume placement request 4100 may be provided from a client 400. Volume placement request 410 may include various information about the volume to place, including the (requirements) volume size, hardware (e.g., SSD or HDD), performance characteristics (e.g., number of IOPs), (constraints) location (e.g., data center, fault tolerant zone), and/or client devices accessing the volume. In some embodiments, request 410 40 may identify a logical group or association within which the resource may be placed (e.g., particular resource hosts/infrastructure units mapped to the logical group may be identified). The volume placement request may include a request for a number of placement recommendations (14:22-45). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Greenwood, into the teaching of Forgette to obtain the claimed limitations above. The motivation for doing so is to satisfy the optimizations and constraints to place a storage volume (Greenwood, 1:39-42). 


Regarding claim 11:
The computing device of claim 8, wherein the machine readable instructions further include instructions for causing the at least one processor to: store the storage environment data in the database after querying the plurality of storage systems for the storage environment data. Forgette, components, such as virtual machines executing on one or more servers or storage controller 190-1 illustrated in FIGS. 1A and 1B, may be polled to evaluate real-time performance. Performance data may be retrieved directly from logical and/or physical storage resources such as physical storage devices, disks, groups of disks, aggregates, volumes, flash memory, and containers, and other components such as internal and external network interfaces, busses, and adapters (e.g., Host Bus Adapter targets and initiators), ¶0063. Forgette also teaches the performance data (historical and/or current statistic) is also stored on databases (¶0063). Thus, the performance data is stored in the databased after polling storage resources. 


Regarding claim 12:
The computing device of claim 8, wherein determining one or more locations includes: filtering the storage environment data, to remove at least one of a-the plurality of storage systems  from the plurality of storage systems that fails to satisfy at least one constraint in the request for placement of a volume. Greenwood, in the combination, teaches Fig. 6, 620, in at least some embodiments, the resource hosts may be filtered according to placement constraint(s) for the resource (15:44-47).


Regarding claim 15:
A non-transitory machine readable medium having stored thereon instructions for performing a method of determining a location for placing 6 of 9Docket: ioa volume in a plurality of storage systems, which when executed by at least one machine, causes the at least one machine to:
receive a request to place [a volume] a storage object, wherein the request includes at least one attribute [requirement and at least one placement constraint]; Forgette, Fig. 2, 200, an indication including a request for creating a new storage object (¶0061), the indication includes a number of attributes associated with a storage object, such as a service level requirement of the storage object, the amount and type of storage, speed of access, contemplated volume/unit of time, and the like (¶0064). It is noted that “a number of attributes “ has been interpreted to include at least one requirement and at least one constraint.
determine, based on storage environment data, a plurality of locations within the plurality of storage systems that satisfies the at least one requirement and at least one constraint, wherein the storage environment data includes data indicating one or more properties relating to one or more requirements and one or more constraints associated with each of the plurality of storage systems; Information for performing decision making steps to optimally create a new storage object is retrieved across the system. Information may be retrieved by examining one or more system databases to retrieve historical and/or current statistics (¶0063). At step 202, Fig. 2, physical storage resources are searched across the system to determine which physical storage resources, if any, qualify to satisfy the attributes associated with the new storage object (¶0065).
apply, based on a scoring scheme, a weighted value to the data relating to each of the one or more constraints in the storage environment data for each of the plurality of storage systems determined to satisfy the at least one requirement and the at least one constraint; At step 206, qualifying physical storage resources are ranked to identify optimal physical storage resource(s) from which to create a new storage object. Qualifying physical storage may be ranked by finding a priority, rating, score among qualifying storage resources. The ranking may be based on different metrics or a combination of metrics, some of which may be assigned weighted values (¶0071-¶0072, and ¶0073-¶0076).
determine, based on the weighted data relating to each of the one or more constraints, a location for placing the volume from the determined plurality of locations; and respond to the request to place the volume with the determined location. At step 209, an optimal configuration of the new storage object is determined by evaluating one or more of the rankings determined at steps 206-208. In this way, embodiments described herein determine an optimal creation of a storage object by determining optimal physical storage resources from which to create the storage object (¶0081). The rankings could be weighted or scaled according to client preferences, the relative importance of the particular aspect (¶0081). Once the optimal configuration is  determined, a storage object is preferably created from the physical storage resources and its operational files are associated with a virtual storage controller that satisfies client's requirements executing on a server under the control of a storage controller to access the physical storage resources (¶0081). At step 210 other system components are informed of the physical storage resources in which the new storage object is created. Parameter information of the new storage object, such as identification of the storage node containing physical storage resources used to create the storage object and the virtual storage controller accessing those physical storage components, storage object service requirements, storage object size, and storage object type, are sent to other system components. System-wide adjustments may be made, as necessary, and attributes of the storage object are considered in subsequently creating new storage objects and in subsequent rebalancing procedures. Further, the client is informed of the new service afforded by the new storage object and now available to the client (¶0082). 
Process 200 illustrated in FIG. 2 may be implemented in software whereby elements of embodiments are essentially code segments operable upon a processor-based or computer system to perform tasks as described herein. The program or code segments can be stored in a computer readable medium (e.g., RAM, ROM, disk memory, optical memory, flash memory, etc.). Also, the process illustrated in FIG. 2 may be executed by, e.g., firmware residing at system components or hardware in components, such as application servers 103 illustrated at FIGS. 1A and 1B, or as will be discussed, controller 302 illustrated at FIG. 3 (¶0059).
However, Forgette does not expressly teach receiving a request for a location to place a volume, the request including at least one requirement and at least one constraint, requirements specifying a first type of properties of a volume and constraints specifying a second type of properties of a volume;  In an analogous art of storage management, Greenwood teaches in Fig. 6, a high-level flowchart illustrating methods and techniques, carried out via a placement engine, for placing resource, in response to a placement request to locate resource at one of multiple resource hosts in a distributed system. Fig. 6, 610, a placement request to locate a resource is received. The request is to create a new resource, such as a data volume.  The request may indicate various placement constraints (e.g., hardware or software constraints) or requirement/desired/optimal placement information (15:20-40). Fig. 4 illustrates a volume placement request. Various information about the volume placement request 4100 may be provided from a client 400. Volume placement request 410 may include various information about the volume to place, including the (requirements) volume size, hardware (e.g., SSD or HDD), performance characteristics (e.g., number of IOPs), (constraints) location (e.g., data center, fault tolerant zone), and/or client devices accessing the volume. In some embodiments, request 410 40 may identify a logical group or association within which the resource may be placed (e.g., particular resource hosts/infrastructure units mapped to the logical group may be identified). The volume placement request may include a request for a number of placement recommendations (14:22-45). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Greenwood, into the teaching of Forgette to obtain the claimed limitations above. The motivation for doing so is to satisfy the optimizations and constraints to place a storage volume (Greenwood, 1:39-42). 

Regarding claim 16:
The non-transitory machine readable medium of claim 15, the instruction further comprising instructions which, when executed by the at least one machine, causes the at least one machine to: request the storage environment data from each of the plurality of storage systems. Forgette, components, such as virtual machines executing on one or more servers or storage controller 190-1 illustrated in FIGS. 1A and 1B, may be polled to evaluate real-time performance. Performance data may be retrieved directly from logical and/or physical storage resources such as physical storage devices, disks, groups of disks, aggregates, volumes, flash memory, and containers, and other components such as internal and external network interfaces, busses, and adapters (e.g., Host Bus Adapter targets and initiators), ¶0063. 

Regarding claim 20:
The non-transitory machine readable medium of claim 15, wherein determining the plurality of locations includes filtering the storage environment data to remove one or more storage systems from the plurality of storage systems that fail to satisfy the at least one constraint of the request. Greenwood, in the combination, teaches Fig. 6, 620, in at least some embodiments, the resource hosts may be filtered according to placement constraint(s) for the resource (15:44-47).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Forgette et al (U.S. 2013/0159637), in view of Greenwood et al (U.S. 10,616,134), and further in view of Groves et al (U.S. 2011/0167213).
Regarding claim 19:
The combination of Forgette does not expressly teach the non-transitory machine readable medium of claim 15, wherein the request to place the volume specifies a request for multiple volumes as a group, the determined location including a location for each volume in the group.
In an analogous art of storage volume management, Groves teaches a storage system capable of receiving a request to create logical storage volume (LUN) from a client. The request specifies a LUN size and a number of LUN (¶0020, Fig, 4A, 402, and ¶0049). The request also specify a storage location from which it is desired that the storage be assigned from (¶0049).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Groves into the combination of Forgette to obtain the claimed limitations above. The motivation for doing so simplify parameters used by client to create LUNs (Groves, ¶00022).

Allowable Subject Matter

Claims 3-4, 6-7, 9-10, 13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record teaches using priority, scoring scheme to select an optimal storage resource to allocate a requested volume. The prior art of record, alone, or in combination, does not teach the request includes scoring scheme, or indication to use the scoring scheme.










Response to Arguments
Applicant's arguments filed 8/04/2022 have been fully considered but they are not persuasive.
Page 8 of the remarks, submitted 8/04/2022, the applicant argued: “The independent claims have been amended to provide clearer distinctions between requirements and constraints. Requirements specify a first type of properties of a volume and constraints specify a second type of properties of a volume. For example, requirements can include capacity and throughput, while constraints can include controller type, separate controllers for different volumes, and the same network. 
Forgette only has "attributes," as noted in the Office Action and interpreted in the Office Action to meet the claimed at least one requirement and at least one constraint.” (Emphasis added)
On Page 9 of the remarks, submitted 8/04/2022, the applicant further argues: “As Forgette only teaches a single grouping of "attributes," Forgette does not teach or suggest that requirements and constraints are different and that scoring and location determination are based on just constraints, not requirements, as claimed. Forgette has "attributes" and the physical storage resources are ranked on various different factors, but none of those factors are just the constraints specified in the location request. 
Greenwood does not provide these elements missing from Forgette.”
The examiner respectfully disagrees. Forgette teaches a request for a location to place a storage object. The request includes a number of attributes such as service level requirement (latency, bandwidth), or amount and type of storage (¶00061-¶0064), which have been interpreted in previous Office Action as requirements and constraints. Greenwood, in the combination of Forgette, teaches in Fig. 4 illustrates a volume placement request. Various information about the volume placement request 4100 may be provided from a client 400. Volume placement request 410 may include various information about the volume to place, including the (requirements) volume size, hardware (e.g., SSD or HDD), performance characteristics (e.g., number of IOPs), (constraints) location (e.g., data center, fault tolerant zone), and/or client devices accessing the volume. In some embodiments, request 410 40 may identify a logical group or association within which the resource may be placed (e.g., particular resource hosts/infrastructure units mapped to the logical group may be identified). The volume placement request may include a request for a number of placement recommendations (14:22-45). 
One of ordinary skill in the art, at the time the claimed invention was effectively filed, would have been motivated to incorporate the teaching of Greenwood, into the teaching of Forgette to have consider requirements and constraints, instead of generic attributes to obtain predictable result (See MPEP 2143).
Thus, Greenwood, in the combination with Forgette, teaches the request includes one or more requirements and constraints, which are different from each other. 
Thus, the combination of Forgette and Greenwood teaches the amendment limitations. Rejections of independent claims 1, 8, and 15 under 35 U.S.C. §103 are maintained. Claims 2, 5, 10-12, 16, 19-20 are rejected as presented supra.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shinohara teaches a method to request network storage. The request includes MAC address, host computer on a network, type of network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/Primary Examiner, Art Unit 2133